Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, as well as the Species of “homopolymer” polyacrylic acid in the reply filed on 20 December 2021 is acknowledged.
Claims 3 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant may incorporate the limitations of “wherein the carrier fluid is salt saturated and comprises divalent brine, wherein the polyacrylate compound is insoluble in the carrier fluid” from claims 5/6 into the independent claim.  The limitation “wherein the amount of the degradable material ranges from about 0.01 lbs/gallon to about 10 lbs/gallon” in claim 6 is not necessary for allowability.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, “polyterphthalates” should recite “polyterephthalates” (correcting the typo).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Holtsclaw (WO 2017/086905) (also US Publication 2018/0258344).
Regarding independent claim 1, Holtsclaw discloses A method (abstract “Degradable particulates may allow for temporary redirection or occlusion of a fluid within a subterranean formation”) comprising:
a) introducing a degradable diverter material into a wellbore penetrating a subterranean formation (e.g., [0047] “introducing a treatment fluid comprising a carrier fluid and a plurality of the pre-coated particulates into a wellbore penetrating a subterranean formation in conjunction with a stimulation operation”), the degradable diverting material comprising a polyacrylate compound ([0040] “the transient coating may comprise a degradable polymer. Degradable polymers that may be used in conjunction with the various embodiments of the present invention include […] polyacrylic acid”); 
b) allowing the degradable diverting material to divert at least a portion of a fluid present downhole (e.g., [0014] “The time over which the degradation process takes place may be sufficient to divert a treatment fluid in conjunction with a stimulation operation”); and 
c) allowing the degradable diverter material to at least partially degrade (e.g., [0014] “The overall degradation process may involve loss of the transient coating at a desired time (e.g., within a period of about 1 hour to about 3 hours after introduction to the subterranean formation) to expose the underlying latently dissolvable core, which may then undergo ready dissolution to complete the particulate degradation process”).
Regarding claim 2, Holtsclaw discloses wherein the polyacrylate compound comprises the compound of Formula I
Regarding claim 4, Holtsclaw discloses wherein the degradable diverter material is introduced into the wellbore as a solid, a semi-solid, a gel, a heterogeneous mixture, or a homogeneous solution, wherein the heterogeneous mixture or the homogeneous solution comprises a carrier fluid (e.g., abstract “pre-coated particulates comprising a latently dissolvable core and a transient coating”).
Regarding claim 8, Holtsclaw discloses wherein the degradable diverter material comprises an inert filler, and wherein the inert filler is selected from a group consisting of calcium carbonate, sand, clay, graphite, man-made ceramics, polylactic acid (PLA), polyglycolic acid (PGA), polyterephthalates, or combinations thereof ([0042] “suitable degradable polymers for inclusion in the transient coating may comprise an acid-degradable polymer […] suitable acid-degradable polymer may comprise polylactic acid [...] Polyglycolic acid may be used in a similar manner to polylactic acid”).
Regarding claim 10, Holtsclaw discloses wherein degradation comprises dissolution of the polyacrylate compound in a downhole aqueous fluid ([0040] “The degradable polymers may degrade in the subterranean formation by any accessible degradation mechanism” such as [0035] “the transient coating may comprise a substance that degrades, dissolves, melts, or any combination thereof in a wellbore. These processes may occur upon contact of the transient coating with a treatment fluid or a wellbore fluid” wherein [0029] “the carrier fluid may comprise an aqueous carrier fluid”).
Regarding claim 11, Holtsclaw discloses mixing the polyacrylate compound with the carrier fluid using mixing equipment before or during introduction into the wellbore ([0070] “the systems described herein can further comprise a mixing tank that is upstream of the pump and in which the treatment fluid is formulated”), and wherein the degradable diverter material is introduced into the subterranean formation using one or more pumps ([0070] “the pump (e.g., a low pressure pump, a high pressure pump, or a combination thereof) may convey the treatment fluid from the mixing tank or other source of the treatment fluid to the tubular”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Holtsclaw as in claim 1, and further in view of Chang (2014/0054039).
Regarding claim 5, Holtsclaw discloses wherein the carrier fluid is salt saturated ([0029] “Suitable aqueous carrier fluids may include […] brine (e.g., a saturated salt solution)”)
However, Holtsclaw fails to specify whether the “brine” or “saturated salt solution” comprises divalent brine.
Nevertheless, divalent brines are rather ordinary in the art.  For example, Chang teaches “injecting a diverting treatment into a subterranean formation” (abstract) wherein “the aqueous phase may be formulated with mixtures of desired salts in fresh water. Such salts may include, but are not limited to alkali metal chlorides, hydroxides or carboxylates, for example. […] Salts that may be incorporated in brine include any one or more of those present in natural seawater or any other organic or inorganic dissolved salts. Additionally, brines that may be used in the pills disclosed herein may be natural or synthetic, with synthetic brines tending to be much simpler in constitution. In one embodiment, the density of the pill may be controlled by increasing the salt concentration in the brine (up to saturation). In a divalent cations of metals, such as cesium, potassium, calcium, zinc, and/or sodium” ([0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include “wherein the carrier fluid is salt saturated and comprises divalent brine,” in order to provide a “saturated salt solution” aqueous carrier fluid (as in Holtsclaw) using a known synthetic brine that is “much simpler in constitution” using known divalent cations, such as calcium or zinc (as in Chang).

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Holtsclaw as in claim 1, and further in view of Potapenko (2015/0315886).
Regarding claim 9, Holtsclaw discloses wherein the degradable diverter material is in particulate form (e.g., [0022] “the pre-coated particulates may range from about 1 micron to about 25 millimeters in size”).
However, Holtsclaw fails to disclose or teach providing the pre-coated particulates for diversion in a multimodal particle size distribution.
Nevertheless, multimodal particle size distributions are ordinary in the art.  For example, Potapenko teaches “reducing the flow of a treatment fluid in a well, for example for zonal isolation or for stimulation fluid diversion” (abstract) wherein “The advantages of using multi-modal mixtures of solids for plug creation by slurry dehydration or slurry fluid viscosity increase include” ([0014]) “Using multi-modal mixtures having some specific particle size distributions allows control of the permeability of the created plug, by varying the size of all particles at constant pore size distribution, or by varying the pore size distribution at constant particle size” ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holtsclaw to include “wherein the degradable diverter material is in particulate form and has a multimodal particle size distribution,” in order to allow “control of the permeability of the created plug” in the diversion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674